Citation Nr: 0733081	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  02-12 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for entitlement to chronic 
paranoid disorder with seizures.

2.  Entitlement to service connection for lumbosacral disease 
claimed as back condition secondary to seizure disorder.

3.  Entitlement to service connection for an ear condition.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for sleep apnea 
secondary to PTSD.

6.  Entitlement to service connection for shortness of 
breath.

7.  Entitlement to service connection for arthritis.

8.  Entitlement to service connection for left ankle 
condition.

9.  Entitlement to service connection for spindle cell 
carcinoma.

10.  Entitlement to additional amount of non-service 
connected disability pension for dependent child, [redacted], 
beyond October [redacted], 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1973 to 
March 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  The RO denied the 
service connection claim for seizure disorders in February 
2002, finding that the veteran had not submitted new and 
material evidence to reopen the claim.  During the course of 
the appeal, the claim was amended to include chronic paranoid 
disorder with seizures.  In a January 2004 supplemental 
statement of the case, the RO indicated that it was reopening 
the claim, but denied the issue on the merits.  Irrespective 
of the RO's actions, the Board must decide whether the 
veteran has submitted new and material evidence to reopen the 
claim of service connection for a seizure disorder.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The RO removed the veteran's child as one of his dependents 
for purposes of non-service connected pension benefits in 
February 2004, effective October [redacted], 2000.  In July 2005, the 
RO denied the service connection claim for the back as 
secondary to a seizure disorder.  The remaining seven service 
connection claims were denied in August 2006.  

The veteran was scheduled for a May 2007 Board hearing at the 
RO, but canceled the hearing and did not indicate any desire 
to reschedule.


FINDINGS OF FACT

1.  The Board denied the claim of entitlement to service 
connection for seizure disorder in August 1999, finding that 
the veteran had not submitted new and material evidence to 
reopen the claim.  The veteran did not appeal the decision.

2.  Evidence received since the final August 1999 decision 
bears directly and substantially upon the service connection 
claim for chronic paranoid disorder with seizures, but is 
cumulative and redundant, and not so significant that it must 
be considered in order to fairly decide the merits of this 
claim.

3.  As service connection is not in effect for a seizure 
disorder, a lumbosacral spine disability cannot be granted on 
a secondary basis.

4.  An ear condition was not diagnosed in service or for many 
years thereafter; and the preponderance of the evidence shows 
no relationship between any current ear condition and 
service.

5.  The medical records do not show any diagnosis of PTSD.

6.  The medical records do not show any findings of sleep 
apnea in service or anytime thereafter.

7.  The medical records do not show any findings of shortness 
of breath, left ankle condition, or spindle cell carcinoma in 
service or anytime thereafter.  With the exception of 
lumbosacral disease, the record also does not show any 
findings of arthritis in service or any time thereafter.

8.  The veteran's son [redacted] reached the age of 18 on October 
[redacted], 2000 and is not shown to be enrolled in a VA approved 
educational institution, or otherwise shown to have a 
condition which renders him permanently incapable of self-
support.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
August 1999 Board decision; and the claim for entitlement to 
service connection for chronic paranoid disorder with 
seizures remains closed.  38 U.S.C.A. §§ 5108, 7104 (West 
2002 and Supp. 2007); 38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).

2.  A lumbosacral spine disability is not proximately due to 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 
3.310 (2007).

3.  An ear condition was not incurred in or aggravated by 
service, directly or presumptively.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002 & West Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).

4.  PTSD was not incurred in or aggravated by service, 
directly or presumptively.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002 & West Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 4.125(a) (2007).

5.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & West Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

6.  Shortness of breath was not incurred in or aggravated by 
service, directly or presumptively.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002 & West Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).

7.  Arthritis was not incurred in or aggravated by service, 
directly or presumptively.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002 & West Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2007).

8.  A left ankle condition was not incurred in or aggravated 
by service, directly or presumptively.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002 & West Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).

9.  Spindle cell carcinoma was not incurred in or aggravated 
by service, directly or presumptively.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002 & West Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).

10.  Entitlement to additional amount of non-service 
connected disability pension for dependent child, [redacted], 
beyond October [redacted], 2000 is not permitted by law. 38 U.S.C.A. 
§§ 1521, 1522 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.57(a), 
3.660(a)(1); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding the new and material evidence claim for chronic 
paranoid disorder with seizures by letter dated in September 
2001.  The RO provided the appellant with pre-adjudication 
notice regarding the other service connection claims in VA 
letters dated from April 2005 to April 2006.  In March 2006, 
the RO notified the veteran pursuant to Dingess v. Nicholson, 
which was subsequent to the initial adjudication of the new 
and material evidence claim for service connection for 
chronic paranoid disorder with seizures.  While the notice 
was not provided prior to the initial adjudication, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a February 2007 supplemental statement of 
the case following the provision of notice.  The veteran has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notifications substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

The September 2001 letter also notified the veteran that the 
service connection claim for a seizure disorder had been 
previously denied and that in order to substantiate his claim 
the evidence must show an injury or disease that began in or 
was made worse during service, a current disability, and a 
relationship between the two.  The RO further described the 
meaning of "new" and "material" evidence in order to reopen 
the claim.  This is in compliance with Kent v. Nicholson, 20 
Vet. App. 1 (2006).

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  In a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this 
case, there is no evidence that any of the veteran's claimed 
disabilities are related to his service.  The veteran also 
did not submit new and material evidence to reopen his 
previously denied service connection claim for chronic 
paranoid disorder with seizures.  Under these circumstances, 
VA's duty to assist doctrine does not require that the 
veteran be afforded medical examination.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

New and material evidence

The RO originally denied entitlement to service connection 
for a seizure disorder in November 1979, on the basis that 
the service medical records noted the veteran had seizures 
since age 16 and there was no evidence of in-service 
aggravation.  The veteran did not appeal this decision and it 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2006).  

The veteran has since filed multiple claims to reopen service 
connection for a seizure disorder, which have been denied in 
rating decisions dated from May 1986 to February 1995.  The 
claim has been appealed to the Board three times.  In May 
1987, September 1995, and August 1999, the Board denied the 
claim, finding that the veteran had not submitted new and 
material evidence.  The veteran did not appeal the last Board 
decision in August 1999 and it became final.  38 U.S.C.A. § 
7104.  

The veteran filed his current claim to reopen service 
connection for a seizure disorder in March 2001.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered at the time of the last final Board 
decision in August 1999 consists of the service medical 
records, Army and VA medical records dated from 1978 to 1987, 
private medical records dated from 1986 to 1987, Social 
Security Administration (SSA) records, various lay statements 
from acquaintances and family, and private medical statements 
from Doctor "G" dated from 1979 to 1998.

The service medical records include a May 1973 mental hygiene 
record, which shows an impression of probable hysterical 
blindness and depression reaction, severe.  The veteran had 
been referred from the emergency room extremely depressed 
with episodes of crying complaining of dizziness, weakness, 
and blurring of vision.  The veteran was observed with a 
staggering gait and dilated pupils.  A later May 1973 medical 
record shows a diagnosis of adult situational reaction, 
acute, moderate.

An April 1974 emergency room record notes that the veteran 
became quite upset relating a story of some conflict with 
personnel.  He reportedly started crying and shaking and then 
"passed out" and was questionably unconscious for three to 
five minutes.  A separate April 1974 skull x-ray report was 
negative, but noted that the veteran had hit his head when he 
passed out.  The impression was syncope episode secondary to 
anxiety reaction.  

A January 1975 emergency room record notes that the veteran 
presented with a past history of seizures with etiology never 
determined.  The impression was seizures.  His neurological 
examination was within normal limits.  A January 1975 
laboratory report notes convulsive disorder.  

An undated medical record shows the veteran reported he had 
seizures since age 16, which usually happened when he was 
upset about something.  He reportedly had an apparent seizure 
the previous day.  The sergeant "got down on him" and the 
veteran got very nervous and upset; then the episode 
occurred.  He was trembling with chills and "blacked out."  
Per the commanding officer, the veteran became dizzy and fell 
down and had no movement with some saliva, and appeared to be 
unconscious.

After service, a January 1978 VA neuropsychiatric examination 
report notes the physician did not feel that the veteran's 
history was reliable and that in order to evaluate the 
veteran's seizure disorder, it was necessary to hospitalize 
him for observation of his seizures and for complete 
neurological and possibly psychiatric evaluations.  The 
physician indicated that he was unable from present history 
and findings to diagnose a convulsive disorder and wondered 
from the description whether the veteran actually was having 
seizures at all.  To clarify the diagnostic problem, the 
physician recommended that the veteran be admitted to the 
hospital on an errors and omissions basis.  

A July 1981 VA medical record notes the veteran stated he had 
a history of seizures and was taking Dilantin but had run out 
the previous night and was beginning to have a headache.  
During evaluation, he begin to have clonic motions and 
started falling backwards and was not responsive to verbal 
stimuli.  The clonic tonic motion started and a tongue blade 
was inserted.  The seizure activity lasted approximately two 
minutes and he began to sleep.  Approximately five minutes 
later a second seizure started, lasting approximately one and 
a half minutes.

An April 1986 private medical record notes the veteran was 
admitted with a diagnosis of increasing seizures and had a 
history of head injury in the Army.  The impression was 
seizures and/or pseudoseizures secondary to post head injury 
with subtherapeutic blood levels.  In July 1987, a private 
medical record shows the veteran was having pseudoseizures 
and psychiatric problems.  The physician noted that the 
veteran might have been having true seizures, but from the 
spell the physician witnessed that day, these were suspect 
strongly for pseudoseizures.  The veteran had obvious 
emotional underlying problems from his examination.  The 
impression was pseudoseizures as witnessed by the physician 
in the office that day and underlying emotional problems as 
verified by physical examination.  An October 1986 private 
psychological evaluation shows Axis I diagnoses of mild 
mental deficiency and adjustment disorder of adult life with 
a depressed mood, associated with unemployment; and Axis III 
diagnosis of seizure activity according to the veteran's 
report.  In August 1987, the same psychologist modified the 
Axis III diagnosis to pseudoseizure activity versus seizure 
activity.  The Axis II diagnosis was paranoid personality 
disorder.

A June 1987 private emergency room record notes the ambulance 
driver stated that the veteran "was having a seizure upon 
arrival" and was confused and disoriented.  The record noted 
a seizure disorder and overdose of Dilantin.  A separate June 
1987 emergency room summary noted that the veteran did not 
overdose on medication but had been given Valium, to which he 
was allergic.  

A July 1987 Army medical record shows a diagnosis of possible 
seizure disorder.  The examiner was unable to confirm this 
due to the veteran's leaving against medical advice before 
being thoroughly evaluated.

A September 1987 private neurology and psychiatry report 
shows an Axis I diagnosis of delusional disorder, grandiose 
and persecutory with severe impairment; Axis II diagnosis of 
mild mental retardation; and Axis III diagnosis of history of 
possible seizure disorder and observed pseudoseizure in the 
past.  It was reportedly difficult to assess the current 
medication compliance or seizure occurrence.

SSA records note an August 1986 primary diagnosis of seizure 
disorder.  A January 1988 SSA administrative decision notes a 
diagnosis of severe delusional disorder.

In October 1991, a VA psychiatric examination report shows a 
diagnosis of paranoid disorder, chronic, fairly severe.  The 
physician noted that this did not in any way negate the 
possibility of a convulsive disorder but on the contrary 
sometimes accompanied such period.  An October 1991 VA 
neurological examination report shows an impression that the 
veteran apparently was suffering from post-traumatic seizure 
disorder, which although had improved with the addition of 
Phenobarbital was still poorly controlled.

The veteran's private doctor, Dr. "G," submitted medical 
statements dated from 1979 to 1998 repeatedly indicating that 
the veteran had been treated since 1973 for a seizure 
disorder related to an accident in the Army.  In April 1986, 
Dr. G noted that the veteran was first seen in his office in 
1970 and that the veteran related to him that he started 
having seizures in 1973.  The physician further noted that 
the veteran did not have a history of seizures until 1977.  

The veteran also submitted lay statements from former 
principals, teachers, and family members attesting to his not 
having had seizures prior to his entry into service.  
Additionally, he testified at an October 1992 RO hearing in 
support of his claim relating his seizures to a truck 
accident in service.

Evidence received since the August 1999 Board decision 
includes additional statements from Dr. G. making the same 
assessment of the veteran having been treated for seizure 
disorders since a 1973 accident in the military.  In 
September 2003, Dr. G. further noted that the veteran had 
been under his care since his birth in 1952 and that the 
veteran entered the military in good health.  VA medical 
records dated from 2003 to 2005 note a past medical history 
of seizures associated with war injury.  The veteran also 
testified in a September 2003 RO hearing relating his 
seizures to a truck accident in service.

This evidence submitted since the last final decision is not 
new, as it essentially is duplicative of the evidence 
previously considered.  Dr. G. previously indicated in 1986 
that the veteran had been treated prior to service and that 
the seizures did not reportedly start until the military 
and/or thereafter.  In 2003, Dr. G. is again asserting that 
the veteran's seizures did not start prior to service.  It 
also is worth noting that Dr. G. contradicted his previous 
statement that he started treating the veteran in 1970 by 
indicating in 2003 that he had treated the veteran since his 
birth in 1952.  The VA medical records noting the past 
history of seizures and the veteran's testimony also are 
duplicative of the evidence submitted, because they represent 
the veteran's continued assertions without actual medical 
evaluation.

The evidence submitted by Dr. G, VA medical records, and the 
veteran's hearing testimony are not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  This information therefore does not 
constitute new and material evidence within the meaning of 38 
C.F.R. § 3.156(a)(effective prior to August 29, 2001); and 
reopening the service connection claim for chronic paranoid 
disorder with seizures is not warranted.  38 U.S.C.A. § 5108.

Service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Additionally, service connection can be granted on a 
secondary basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

The regulation which governs claims for secondary service 
connection, 38 C.F.R. § 3.310(b), was recently amended, but 
effects no new liberalization or restriction in this appeal.   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbosacral disease

The veteran seeks service connection for lumbosacral disease 
secondary to his seizure disorder.  The veteran's 
representative noted in April 2007 that the veteran relates 
his back condition to his repeated falls from seizures.

A February 1997 VA examination report shows a diagnosis of 
lumbosacral disease.  VA medical records dated from 2003 to 
2005 show complaints of chronic low back pain.  A June 2005 
VA medical record notes the veteran was very sensitive to 
palpation over all lumbar areas of the back at the vertebral 
columns.  Private medical statements from the veteran's 
doctor, Dr. G, dated from 1994 to 2001 show complaints of 
back pain.

While the veteran has a current diagnosis of lumbosacral 
disease and chronic complaints of back pain, service 
connection is not in effect for seizures.  For this reason, 
service connection is not warranted for a lumbar spine 
disability on a secondary basis.

Service connection for a lumbar spine disability on a direct 
basis will not be addressed.  Direct service connection for a 
back disability was denied by the RO in February 1993 and was 
not appealed by the veteran; so that decision is final.  38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  The veteran's 
current claim only involves entitlement to a back condition 
on a secondary basis. 

The preponderance of the evidence is against the service 
connection claim for lumbosacral disease secondary to seizure 
disorder; there is no doubt to be resolved; and service 
connection is not warranted.   Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.

Ear condition

The veteran seeks service connection for an ear condition.  
The veteran's representative asserted in an April 2007 
statement that the veteran claims his condition is directly 
related to a motor vehicle accident in service.

The record does not show any present disability in the left 
ear.  Service connection cannot be granted if there is no 
present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Regarding the right ear, a November 2003 VA medical record 
notes the veteran was concerned about decreased hearing in 
the right ear following otitis media treatment several weeks 
prior.  A December 2004 VA audiological consult shows the 
tympanogram in the right ear was with absent acoustic 
reflexes.  The assessment was moderate conductive hearing 
loss through 2,000 Hz, and then became mixed hearing loss.  A 
June 2005 VA medical record notes an abnormal right tympanic 
membrane, which appeared to be bulging.  

None of the medical records establish any connection between 
the current right ear condition and service.  The service 
medical records do not show any documentation of a motor 
vehicle accident, as claimed by the veteran; nor is there any 
medical evidence of treatment for an ear condition in 
service.

The first finding of a condition of the right ear is in 2003, 
which is 28 years after service.  Thus, service connection 
for any right ear hearing loss disability is not warranted on 
a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  Service 
connection also is not warranted on a direct basis, as the 
service medical records are negative and there is no medical 
evidence of continuity of symptomatology of a right ear 
condition from service or during the 28 years before this 
disability was shown.  See Savage v. Gober, 10 Vet. App. 488 
(1997).   

Although the veteran has argued that his current ear 
condition is related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered, they do not outweigh the 
medical evidence of record, which shows no relation between 
the current right ear condition and service, and no evidence 
of a present left ear disability.  

The preponderance of the evidence is against the service 
connection claim for an ear condition; there is no doubt to 
be resolved; and service connection is not warranted. Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

PTSD

The veteran contends that he has PTSD as a result of a motor 
vehicle accident in service.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. § 
4.125(a) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-38 (1997).  Section 4.125(a) of 38 C.F.R. 
incorporates the Diagnostic and Statistical Manual of Mental 
Disorders-IV as the governing criteria for diagnosing PTSD.  
A claimed non-combat stressor must be verified, and the 
veteran's uncorroborated testimony is not sufficient to 
verify a non-combat stressor.  Cohen v. Brown, 10 Vet. App. 
128, 146-47.

The service medical records do not document any in-service 
motor vehicle accident.

Current medical records also are negative for any diagnosis 
of PTSD.  Service connection cannot be granted if there is no 
present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Although the veteran has argued that he has a diagnosis of 
PTSD related to his service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered, they do not outweigh the 
medical evidence of record, which shows no diagnosis of PTSD.

The preponderance of the evidence is against the service 
connection claim for PTSD; there is no doubt to be resolved; 
and service connection is not warranted.   Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.

Sleep apnea

The veteran seeks service connection for sleep apnea 
secondary to PTSD.

Current medical records and service medical records are 
negative for any findings related to sleep apnea.  Service 
connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  Service connection also is not in effect for PTSD.  
Therefore, service connection for sleep apnea on a secondary 
basis cannot be allowed.

The preponderance of the evidence is against the service 
connection claim for sleep apnea; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

Shortness of breath, arthritis, left ankle condition, spindle 
cell carcinoma

Per an April 2007 report of contact, these service connection 
claims were submitted on the veteran's behalf in error, and 
were in fact intended for another veteran.  The veteran, 
however, after being contacted about the mistake, insisted 
that these were his claims on appeal.

Current medical records and service medical records do not 
show any findings of shortness of breath, left ankle 
condition, or spindle cell carcinoma.  With the exception of 
lumbosacral disease, which was previously discussed, the 
record also does not show any findings of arthritis in 
service or any time thereafter.

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the service 
connection claims for shortness of breath, arthritis, left 
ankle condition, and spindle cell carcinoma; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

VA pension benefits

The veteran was granted 100 percent non-service connected 
pension benefits in January 1992 for a chronic paranoid 
disorder.  The amount of monthly payments was calculated in 
part based on his dependent son, [redacted].  In June 1992, the 
veteran requested additional allowance on behalf of [redacted]'s 
enrollment at a state school from January 1, 1999 to May 29, 
2003.  He later submitted a form with dates of enrollment in 
the state school from September 8, 2000 to September 8, 2003.

The purpose of VA pension benefits is to provide a 
subsistence income for veteran's of a period of war who are 
totally disabled and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  Recipients of pension income are required to 
report any changes in income and number or status of their 
dependents in a timely fashion. 38 U.S.C.A. §§ 1521, 1522; 38 
C.F.R. § 3.660(a)(1).

The term "child" of the veteran includes an individual who 
is a member of the veteran's household and who is under the 
age of 18 years; or who before reaching the age of 18 became 
permanently incapable of self-support; or who after reaching 
the age of 18 years and until completion of education of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an educational 
institution approved by VA.  38 C.F.R. § 3.57(a).

The RO contacted the state school where the veteran indicated 
his son was enrolled and received an April 2003 letter from 
the school that [redacted] had been enrolled from July 2, 1998 to 
May 5, 1999.  In June 2003, the RO notified the veteran that 
it proposed to remove [redacted] from his pension award as a 
dependent child effective on his 18th birthday, October [redacted], 
2000, and reduce the monthly benefit payments.  The RO 
subsequently took the action proposed to remove [redacted] as a 
dependent in February 2004, effective on October [redacted], 2000.

A copy of [redacted]'s birth certificate shows he was born on 
October [redacted], 1982.  Therefore, he reached the age of 18 on 
October [redacted], 2000.  [redacted] is not shown to have been enrolled 
in a VA approved educational institution since 1999, nor is 
he otherwise shown to have a condition, which renders him 
permanently incapable of self-support.  For these reasons, 
the effective date of October [redacted], 2000 for the removal of 
[redacted] from the veteran's pension award was proper.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  The appellant's claim for additional amount of non-
service connected disability pension beyond October [redacted], 2000 
for his son [redacted] is not warranted.


ORDER

New and material evidence has not been submitted to reopen a 
service connection claim for entitlement to chronic paranoid 
disorder with seizures; and the claim remains closed.

Entitlement to service connection for lumbosacral disease 
claimed as back condition secondary to seizure disorder is 
denied.

Entitlement to service connection for an ear condition is 
denied.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for sleep apnea secondary 
to PTSD is denied.

Entitlement to service connection for shortness of breath is 
denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for left ankle condition is 
denied.

Entitlement to service connection for spindle cell carcinoma 
is denied.




Entitlement to additional amount of non-service connected 
disability pension for dependent child, [redacted], beyond 
October [redacted], 2000 is denied.









______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


